Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Final Office Action filed on 07/07/2021.
Claims 1-33 have been allowed.
Claims 4, 10, 13, 16, 20 and 30 have been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 15-16, filed 07/07/2021, with respect to the rejection(s) of claims 13 and 14 being rejected under 35 U.S.C. § 102(a)(1)/ 102(a)(2)  as being anticipated by Robertson, et al., U.S. Patent Application Publication No. 2010/0185055; have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…memory coupled to the one or more processors, the memory configured to store computer-executable instructions that, when executed by the one or more processors, cause components of the monitoring device to perform associated operations; and the components coupled to the one or more processors, the components including: a signal coupler configured to 
Claims 2-12 are also allowed as they further limit allowed claim 1.
Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 13,
“…a signal coupler configured to couple to an electrically conductive object, a receiver configured to receive an injection signal via the signal coupler, and a responder configured to send a response to the injection signal, the responsebeing associated with an electrical continuity of the electrically conductive object.”
Claims 14-17 are also allowed as they further limit allowed claim 13.
Regarding claim 18, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 18,
“…each tag configured to respond to an injection signal on the electrically conductive object with a response; and a monitoring device coupled to the electrically conductive object, the monitoring device configured to: store location information associated with each of the plurality of tags, generate the injection signal on the electrically conductive object, receive a response 
Claims 19-27 are also allowed as they further limit allowed claim 18.
Regarding claim 28, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 28,
“…memory coupled to the one or more processors, the memory configured to store computer-executable instructions that, when executed by the one or more processors, cause components of the monitoring device to perform associated operations; and the components coupled to the one or more processors, the components including: a signal coupler configured to couple an injection signal between an electrically conductive object and the monitoring device, a signal generator configured to generate the injection signal and to inject the injection signal onto the electrically conductive object through the signal coupler, a receiver configured to receive a return signal resulting from the injection signal, an analyzer configured to determine a characteristic of the electrically conductive object based on the received return signal, and a notification generator configured to generate a notification based on the characteristic.”
Claims 29-33 are also allowed as they further limit allowed claim 28.
The closest prior art references that were found based on an updated search.
Noffsinger et al. US 2016/0200332 - Route examining system used on vehicle e.g. rail for examining traveling route of vehicle, has identification unit that examines electrical characteristics of tracks to determine whether route traversed by vehicle is damaged.
Noffsinger et al. US 2019/0061794 - System for examining e.g. rail tracks, traveled by vehicles during inspection, has identification unit provided with 
Robertson et al. US 2015/0051465 - Ingestible event marker (IEM) used to note personal event in medical application, has capacitor which couples to control logic and power supply circuit, and capacitor is chargeable by battery voltage.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 13, 18 and 28; therefore claims 1-33 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867